[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 09-15265                       DECEMBER 27, 2010
                               ________________________                     JOHN LEY
                                                                             CLERK
                          D. C. Docket No. 09-60083-CR-WJZ

UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                            versus

ROBERTO RODRIGUEZ,

                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (December 27, 2010)

Before EDMONDSON, PRYOR and BARKSDALE,* Circuit Judges.

PRYOR, Circuit Judge:


       *
        Honorable Rhesa H. Barksdale, United States Circuit Judge for the Fifth Circuit, sitting
by designation.
      The main issue in this appeal is whether the prying by a former bureaucrat is

criminal: that is, whether the defendant violated the Computer Fraud and Abuse

Act, which prohibits “intentionally access[ing] a computer without authorization or

exceed[ing] authorized access, and thereby obtain[ing] . . . information from any

department or agency of the United States.” 18 U.S.C. § 1030(a)(2)(B). Roberto

Rodriguez, a former employee of the Social Security Administration, appeals his

conviction for violating the Act on the grounds that he did not exceed his

authorized access to his former employer’s databases and that he did not use the

information to further another crime or to gain financially. The Administration

prohibits accessing information on its databases for nonbusiness reasons, and

Rodriguez at trial admitted that he accessed information for nonbusiness reasons

when he obtained personal identifying information, such as birth dates and home

addresses, of 17 persons he knew or their relatives. Rodriguez also appeals his

sentence of 12 months of imprisonment on the ground that it is unreasonable.

Because the record establishes that Rodriguez exceeded his authorized access and

the Act does not require proof that Rodriguez used the information to further

another crime or to gain financially, we affirm his conviction. We also conclude

that Rodriguez’s sentence is reasonable.




                                           2
                                I. BACKGROUND

      From 1995 to 2009, Roberto Rodriguez worked as a TeleService

representative for the Social Security Administration. Rodriguez’s duties included

answering questions of the general public about social security benefits over the

telephone. As a part of his duties, Rodriguez had access to Administration

databases that contained sensitive personal information, including any person’s

social security number, address, date of birth, father’s name, mother’s maiden

name, amount and type of social security benefit received, and annual income.

      The Administration established a policy that prohibits an employee from

obtaining information from its databases without a business reason. The

Administration informed its TeleService employees about its policy through

mandatory training sessions, notices posted in the office, and a banner that

appeared on every computer screen daily. The Administration also required

TeleService employees annually to sign acknowledgment forms after receiving the

policies in writing. The Administration warned employees that they faced criminal

penalties if they violated policies on unauthorized use of databases. From 2006 to

2008, Rodriguez refused to sign the acknowledgment forms. He asked a

supervisor rhetorically, “Why give the government rope to hang me?” To monitor

access and prevent unauthorized use, the Administration issued unique personal



                                          3
identification numbers and passwords to each TeleService employee and reviewed

usage of the databases.

      In August 2008, the Administration flagged Rodriguez’s personal

identification number for suspicious activity. Administration records established

that Rodriguez had accessed the personal records of 17 different individuals for

nonbusiness reasons. The Administration informed Rodriguez that it was

conducting a criminal investigation into his use of the databases, but Rodriguez

continued his unauthorized use. None of the 17 victims knew that Rodriguez had

obtained their personal information without authorization until investigators

informed them of his actions.

      Most of Rodriguez’s victims testified at trial. Cecilia Collins was married to

Rodriguez from 1985 to 1990. In 2008 and 2009, Rodriguez used the

Administration databases to determine how much Collins was earning. Rodriguez

also accessed the personal information of Collins’s sister for nonbusiness reasons.

      Sally Culver lived with Rodriguez from 2001 to 2005. She testified that she

had not spoken with Rodriguez since 2005. Culver testified that on one occasion,

when she complained to Rodriguez about pay disparities at her place of work,

Rodriguez stated that, if Culver gave him the name, birth date, and approximate

age of a coworker, then he could tell her how much that coworker earned. Culver



                                          4
declined Rodriguez’s offer and did not provide him the coworker’s name.

Rodriguez also accessed the personal information of Culver’s father for

nonbusiness reasons. Rodriguez also told Culver that, if he was ever asked about

his unauthorized searches, then he would make up an explanation. In 2008 and

2009, long after Culver and Rodriguez ended their relationship, Rodriguez

accessed Culver’s personal information 62 times.

      Theresa Ivey had worked with Rodriguez at a post office, but Ivey had not

spoken to Rodriguez since 1999. Ivey’s daughter testified that she met Rodriguez

in 1993 when she was a child. In 2008, Rodriguez accessed Ivey’s personal

information twice and her daughter’s personal information 22 times.

      Diamselis Rodriguez worked at a restaurant that Rodriguez frequently

visited. Rodriguez gave Diamselis a pair of earrings on her birthday. In 2008,

Rodriguez accessed Diamselis’s personal information 20 times.

      Dana Fennell, a professor of sociology from Mississippi, testified that she

met Rodriguez at a Unitarian Universalist church study group when she was

visiting her parents in Florida. Fennell interviewed Rodriguez for a study on the

health effects of religion, but she did not consider him to be a friend. After Fennell

returned to her home in Mississippi, she received flowers from Rodriguez on

Valentine’s Day even though she had not given Rodriguez her address. Rodriguez



                                          5
later arrived at Fennell’s doorstep unannounced, and Fennell was surprised and

frightened by his presence. On another occasion, Rodriguez mentioned Fennell’s

father’s birthday to Fennell even though she had never mentioned her father to

Rodriguez. Rodriguez also told Fennell that he had the ability to listen to the

telephone conversations of others. Rodriguez later called Fennell to wish her a

happy “half-birthday” although she did not recall telling Rodriguez her date of

birth. Rodriguez accessed Fennell’s personal information on Administration

databases 65 times, and he accessed the personal information of Fennell’s mother

and father multiple times.

         Jessica Fox also met Rodriguez at the church study group. Fox testified that

she received a letter from Rodriguez at her home address and was shocked because

she had not given Rodriguez her address, she ordinarily receives all her mail at a

post office box, and her middle initial was on the envelope although she had not

used it since grade school. Rodriguez accessed Fox’s personal information 45

times.

         Rodriguez accessed the personal information of several other women he met

at the church study group. Annemarie Jiovenetta considered Rodriguez to be an

acquaintance, and Rodriguez accessed Jiovenetta’s personal information 23 times.

Joan Ginnell considered Rodriguez to be her friend, and she testified that he



                                            6
seemed romantically interested in her. Rodriguez accessed Ginnell’s personal

information 30 times. Catherine Schuman avoided Rodriguez after it became

apparent that he wanted a romantic relationship with her, and Rodriguez attempted

to access her information 29 times. Rodriguez accessed Marianne Silverstein’s

personal information seven times and Jane Dekovitch’s personal information ten

times. Nitza Dominguez did not testify at trial, but the government presented

evidence that Rodriguez accessed Dominguez’s personal information 34 times for

nonbusiness reasons.

      On April 2, 2009, a grand jury indicted Rodriguez with 17 misdemeanor

counts of violating the Computer Fraud and Abuse Act. The indictment charged

Rodriguez with “intentionally access[ing] a computer without authorization or

exceed[ing] authorized access, and thereby obtain[ing] . . . information from any

department or agency of the United States.” 18 U.S.C. § 1030(a)(2)(B). Trial

commenced on July 27, 2009.

      During his opening statement, Rodriguez’s attorney conceded that

Rodriguez had “access[ed] things that were unauthorized.” Rodriguez also

testified in his defense and admitted accessing the personal information of the

victims. Rodriguez testified that he had accessed the personal information as part

of a whistle-blowing operation to test whether his unauthorized use of the



                                          7
databases would trigger the attention of the Administration because he was

conducting an investigation into improper denials of disability benefits. Rodriguez

admitted that he did not access the victims’ records as a part of his duties as a

TeleService representative. On July 29, 2009, the jury rejected Rodriguez’s

argument about his conduct and returned a guilty verdict on all 17 counts.

      The presentence investigation report provided a statutory maximum sentence

of one year of imprisonment, 18 U.S.C. § 1030(c)(2)(A), and a sentencing

guidelines range between zero and six months of imprisonment, U.S. Sentencing

Guidelines Manual § 2B1.1(a)(2) (2008). Rodriguez did not object to the

sentencing report. The government sought an upward variance from the guidelines

range to 36 months of imprisonment. The government asked the district court to

impose the statutory maximum of 12 months on some of the counts and order that

the sentences run consecutively. The government argued that the guidelines range

did not sufficiently account for the number of victims or the harm they suffered.

The government also argued that an upward variance would better reflect the

seriousness of the offense and promote respect for the law. At the sentencing

hearing, Rodriguez presented more testimony about his discredited whistle-

blowing motivation and expressed regret. Rodriguez requested a probationary

sentence.



                                           8
      After considering the statutory factors for sentencing, 18 U.S.C. § 3553(a),

the district court varied upward and sentenced Rodriguez to 12 months of

imprisonment and 12 months of supervised release. The district court agreed with

the government that the guidelines range did not adequately account for the

number of Rodriguez’s victims or the harm they suffered. Rodriguez objected to

the upward variance.

                         II. STANDARDS OF REVIEW

      Two standards of review apply in this appeal. We review questions of

statutory interpretation de novo. United States v. Rahim, 431 F.3d 753, 756 (11th

Cir. 2005). We review a sentence, “whether within or without the guidelines . . .

only for reasonableness under an abuse of discretion standard.” United States v.

Irey, 612 F.3d 1160, 1186 (11th Cir. 2010) (en banc).

                                III. DISCUSSION

      Our discussion of this appeal is divided in two parts. We first discuss

whether Rodriguez’s conduct supports a conviction under section 1030(a)(2)(B).

Next, we discuss whether Rodriguez’s sentence is reasonable.

A. Rodriguez Exceeded His Authorized Access Under Section 1030(a)(2)(B) When
           He Accessed Personal Records for Nonbusiness Reasons.

      Rodriguez argues that he did not violate section 1030(a)(2)(B) because he

accessed only databases that he was authorized to use as a TeleService

                                         9
representative, but his argument ignores both the law and the record. The

Computer Fraud and Abuse Act makes it a crime to “intentionally access[] a

computer without authorization or exceed[] authorized access, and thereby obtain[]

information from any department or agency of the United States.” 18 U.S.C. §

1030(a)(2)(B). The Act defines the phrase “exceeds authorized access” as “to

access a computer with authorization and to use such access to obtain or alter

information in the computer that the accesser is not entitled to obtain or alter.” Id.

§ 1030(e)(6). The policy of the Administration is that use of databases to obtain

personal information is authorized only when done for business reasons.

Rodriguez conceded at trial that his access of the victims’ personal information

was not in furtherance of his duties as a TeleService representative and that “he did

access things that were unauthorized.” In the light of this record, the plain

language of the Act forecloses any argument that Rodriguez did not exceed his

authorized access.

      Rodriguez contends that the interpretation of the Act by the Ninth Circuit in

LVRC Holdings LLC v. Brekka, 581 F.3d 1127 (9th Cir. 2009), supports his

argument, but Rodriguez’s reliance on Brekka is misplaced. The Ninth Circuit

held that Brekka, an employee of a residential addiction treatment center, had not

violated the Act when he emailed documents that he was authorized to obtain to his



                                           10
personal email account. Id. at 1129. The treatment center argued that Brekka

obtained the documents he emailed without authorization because he later used

them for his own personal interests. Id. at 1132. The treatment center had no

policy prohibiting employees from emailing company documents to personal email

accounts, and there was no dispute that Brekka had been authorized to obtain the

documents or to send the emails while he was employed. Id. at 1129. Brekka is

distinguishable because the Administration told Rodriguez that he was not

authorized to obtain personal information for nonbusiness reasons.

      Rodriguez also relies on United States v. John, 597 F.3d 263 (5th Cir. 2010),

but his reliance on that decision too is misplaced. The Fifth Circuit held that use of

information may constitute “exceeding authorized access,” if the use is criminal.

Id. at 271. John, an employee of Citigroup, was authorized to use her employer’s

computers and to view and print account information. Id. John used the

information to incur fraudulent charges. Id. at 269. The Fifth Circuit observed that

“John was authorized to view and print all of the information that she accessed,”

but concluded that “authorization” as used in the Act, “may encompass limits

placed on the use of information obtained by permitted access to a computer

system and data available on that system” if the use is in furtherance of a crime.

Id. at 271–72 (internal quotation marks omitted). Rodriguez erroneously argues



                                          11
that he cannot be convicted under the Act because his use of the information was

not criminal. The problem with Rodriguez’s argument is that his use of

information is irrelevant if he obtained the information without authorization or as

a result of exceeding authorized access. See § 1030(a)(2)(B). Rodriguez exceeded

his authorized access and violated the Act when he obtained personal information

for a nonbusiness reason.

      Rodriguez also argues that his conviction cannot stand because he never

used the personal information he accessed without authorization to defraud anyone

or to gain financially, but this argument is foreclosed by the plain language of the

Act. “The starting point for all statutory interpretation is the language of the

statute itself[,]” and “we look to the entire statutory context.” United States v.

DBB, Inc., 180 F.3d 1277, 1281 (11th Cir. 1999). Sections 1030(c)(2)(B)(i) and

(ii) of the Act provide a punishment of up to five years of imprisonment if “the

offense was committed for purposes of commercial advantage or private financial

gain [or if] the offense was committed in furtherance of any criminal or tortious

act.” 18 U.S.C. § 1030(c)(2)(B)(i), (ii). The misdemeanor penalty provision of the

Act under which Rodriguez was convicted does not contain any language

regarding purposes for committing the offense. See id. § 1030(c)(2)(A).

Rodriguez’s argument would eviscerate the distinction between these misdemeanor



                                           12
and felony provisions. That Rodriguez did not use the information to defraud

anyone or gain financially is irrelevant.

                        B. Rodriguez’s Sentence is Reasonable.

      Rodriguez argues that his sentence of 12 months of imprisonment is

unreasonable both procedurally and substantively. The party challenging a

sentence has the burden of establishing unreasonableness. United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005). To be upheld on appeal, a sentence must be

both procedurally and substantively reasonable. United States v. Docampo, 573
F.3d 1091, 1100 (11th Cir. 2009). We consider each requirement in turn.

      The district court committed no procedural error. A sentence is procedurally

unreasonable if the district court erred by “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as mandatory, failing to

consider the § 3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.” Gall v. United States,

552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). The district court considered the

guidelines range and the section 3553(a) factors and adequately explained

Rodriguez’s sentence.

      Rodriguez argues that his sentence is procedurally unreasonable because the



                                            13
district court should not have considered that there were multiple victims in its

decision to vary upward because an enhancement under section 2B1.1(b)(2)(A) of

the sentencing guidelines was the “proper mechanism” for considering multiple

victims, but we disagree. This Court has held that a district court can rely on

factors in imposing a variance that it had already considered in imposing an

enhancement, United States v. Amedeo, 487 F.3d 823, 833–34 (11th Cir. 2007),

and there is no requirement that a district court must impose an enhancement

before granting a variance.

      Rodriguez’s burden of establishing that his sentence is substantively

unreasonable is heavy. See Gall, 552 U.S. at 51, 128 S. Ct. at 597. The district

court has wide discretion to decide whether the section 3553(a) factors justify a

variance. See id. That we “might reasonably have concluded that a different

sentence was appropriate is insufficient to justify reversal.” Id. We will reverse

only “if we are ‘left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.’” United States v. McBride, 511 F.3d 1293, 1297–98 (11th Cir.

2007) (quoting United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006)).

      Rodriguez’s sentence is substantively reasonable. Rodriguez argues that the



                                           14
sentence of 12 months of imprisonment is unreasonable because he is 54 years old,

he has no prior criminal history, the offense was nonviolent, and he has already

lost his job as a result of his actions, but the district court considered Rodriguez’s

personal characteristics and reasonably determined that an upward variance of six

months was necessary to reflect the seriousness of the offense, promote respect for

the law, and protect the public from future criminal conduct by Rodriguez. The

district court was entitled to find that an upward variance was warranted based on

the number of victims and the extensive nature of Rodriguez’s unauthorized

access. Although Rodriguez did not use the information he obtained to commit

another crime, he used the information in a manner unwelcomed by his victims.

Rodriguez’s sentence of 12 months of imprisonment does not lie outside the range

of reasonable sentences. See McBride, 511 F.3d at 1298. The district court did not

abuse its discretion.

                                 IV. CONCLUSION

      The judgment of the district court is AFFIRMED.




                                           15